Citation Nr: 0718223	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-06 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability evaluation for right 
knee synovitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This case has been advanced on the Board's docket.


FINDING OF FACT

Right knee synovitis is manifested by subjective complaints 
with extension to -4, and flexion ranging from 90 to 118 
degrees, without ankylosis, instability, subluxation, or 
current x-ray evidence of arthritis.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for right 
knee synovitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.59, 4.71a, 
Diagnostic Codes 5020, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in April and December 2003.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Adequate opportunities to submit evidence and 
request assistance have been provided.  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the VCAA letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO ideally should have sent notice which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) with regard to effective 
dates and disability ratings.  While it did not do so, to the 
extent that there is any perceived technically inadequate 
notice, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  The 
veteran has been thoroughly informed consistent with 
controlling law, and has indicated on three occasions during 
the course of this claim, in April 2003, December 2003, and 
March 2005, that he has no additional evidence to submit.  As 
the Board concludes below that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  Moreover, any failure in the 
timing of VCAA notice by the RO constituted harmless error 
given the thorough adjudication of this claim in the June 
2005 supplemental statement of the case.  See also Conway v. 
Principi, 353 F.3d 1369, 1374 (2004).  There has been no 
prejudicial error in the duty to inform the veteran.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) 
and Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).  Furthermore, the veteran  has been afforded a VA 
examination.  Under such circumstances, an additional 
examination is not necessary.  See 38 C.F.R. § 3.159 (c) (4) 
(2006).  

Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings contained in the schedule represent, as far as can be 
practically determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In determining the disability evaluation the 
VA has a duty to acknowledge and consider all regulations, 
which are potentially applicable, based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 
4.1, 4.2, which require the evaluation of the complete 
medical history of the veteran's condition.

Background

The veteran injured his right knee in service.  In March 
1947, the RO granted service connection for right knee 
synovitis and assigned a noncompensable rating.  In an April 
1977 rating decision, the RO increased the disability rating 
to 10 percent effective from February 1977.  The veteran's 
claim for an increased rating was received in February 2003.  

Treatment records from the VA Medical Center in Albany (VAMC) 
reflect a history of complaints of right knee pain.  The 
veteran's knee was examined in December 2000.  At that time, 
he had no effusion, good range of motion, a mobile and 
nontender patella, and no ligamentous laxity.  He was also 
treated for other significant medical problems.  

Private treatment records R. Frank Ultee, M.D., Stephane 
Mulligan, M.D., Champlain Valley Open MRI, and Champlain Pain 
Relief & Neurology date from December 2000 to June 2004.  
These show complaints of right knee pain but primarily 
involve treatment for the veteran's back disorder and 
cardiovascular disease.  In December 2000, Dr. Ultee noted 
right knee pain was generally controlled with Darvocet.  MRI 
in June 2001 involved the back but a statement at that time 
from Ellen C. Gaughan, M.D., reflects a longtime history of 
right knee pain which had worsened over the past two years.  
The impression included most likely lower thoracic upper 
lumbar radiculopathy with radiation into the lower 
extremities, superimposed on the right knee derangement.  Dr. 
Mulligan noted right knee pain but X-rays showed joint spaces 
were reasonably well-preserved.  When seen in November 2005, 
among other problems, complaints of right knee pain were 
noted.

The veteran was afforded VA general medical and orthopedic 
evaluations in April 2003.  In the general examination 
report, the examiner noted that the veteran was a poor 
historian.  The assessment included osteoarthritis.  In the 
orthopedic examination report, the examiner noted that the 
claims folder was not available for review.  The veteran 
reported pain under the right knee cap going down the 
anterior part of the right leg.  He rated it as an 8 or 9 out 
of 10, with flare-ups to 10 out of 10.  The veteran explained 
that the knee reportedly snapped, gave way, and locked up 
frequently.  He reported that he had trouble with dressing as 
well as driving due to the knee.  .He reported he took 
Darvocet-N 100 for pain.  He wore an elastic brace on the 
right knee.  On physical examination, the veteran walked with 
a cane and a limp involving the right leg.  Range of motion 
was o degrees extension to 90 degrees flexion.  There was no 
sign of ligament laxity or meniscal problems.  The assessment 
was degenerative arthritis of the right knee secondary to 
service-connected injury with impairment of daily activities.  
X-rays of the right knee revealed no bony or joint 
abnormality.  

Additional VA treatment records dated through May 2005 
reflect continued complaints of right knee pain.  

The veteran was afforded a VA orthopedic examination in May 
2005, at which time the examiner reviewed the claims folder.  
The examiner noted the history of injury in service.  The 
veteran complained of stiffness, weakness, pain and give-way 
of the right knee.  He stated he had been unemployed since 
1977 due to the knee.  Physical examination revealed the 
veteran to be in a wheelchair.  He also had an elastic brace 
and a cane for his right knee.  When asked to walk, he rose 
slowly, supported his weight fully and ambulated with an 
antalgic gait to the right.  He had full strides, 
coordination, and upright posture.  The primary symptom was 
pain.  Range of motion was not affected by repetition or 
pain.  There was no leg length discrepancy.  There was no 
ankylosis.  There was no unusual show wear pattern other than 
scuffing of the right heel.  He had no flares.  Range of 
motion was flexion to 118 degrees and flexion to -4, which 
was not reproducible on three repetitions.  He was stable on 
Lachman, drawer, and McMurray.  He did not report pain on 
range of motion testing.  The examiner noted that X-rays in 
2003 were negative, as were X-rays over the past 60 years.  
The examiner opined that the veteran's history of coronary 
artery disease, high cholesterol, diabetes, hypertension and 
headaches were contributing to the decreased sensation in the 
right lower extremity.  This was found to be unrelated to the 
right knee pain.  The diagnosis was normal knee exam, normal 
X-ray.  

Legal Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities with injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for the evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing service-connected disability 
evaluation and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. § 
4.14 (2006).

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with a diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The RO has assigned a 10 percent rating for the right knee 
synovitis knee under Diagnostic Code 5020.  Diagnostic Code 
5020 provides that synovitis will be rated as degenerative 
arthritis on the basis of limitation of motion of the 
affected parts.  See 38 C.F.R. § 4.71a, Diagnostic Code 5020 
(2006).  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006)

 
38 C.F.R. § 4.71, Plate II (2004)

In VAOPGCPREC 23-97, the VA General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 for 
instability of the knee and a veteran also has service 
connected arthritis with limitation of knee motion that at 
least meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, General Counsel stated that if the 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned.  See also VAOPGCPREC 9-98 
(August 14, 1998), 63 Fed. Reg. 56704 (1998).

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria previously set 
forth.

Analysis

Here, the recent medical evidence obtained in connection with 
the current claim does not objectively show any left knee 
instability.  In fact VA examination in 2003 and 2005 
specifically noted no instability on medial and lateral 
stress testing of the right knee.  Private treatment records 
do not demonstrate any ongoing objective instability.  Absent 
objective evidence of instability, a higher evaluation under 
Diagnostic Code 5257 is not warranted.  

Furthermore, on VA examinations in April 2003 and May 2005, 
the veteran's right knee showed only limited range of motion 
from 0 (or -4)to 90 or 118 degrees.  As such, despite the 
veteran's complaints of pain on the examinations and during 
private treatment, there is no objective evidence of motion 
limitation such as to warrant assignment of even a 0 percent 
under Diagnostic Code 5260 or 5261.

While the veteran has established service connection for a 
right knee disability classified as synovitis, the Board 
finds that an increased rating for the veteran's disability 
as synovitis is not warranted.  The Board emphasizes that the 
disability is rated using the criteria for evaluating 
degenerative arthritis.  While degenerative arthritis 
requires x-ray evidence of arthritis, the disability has 
already been rated as 10 percent disabling based upon painful 
joints which would otherwise be noncompensable under 
Diagnostic Code 5003.  

After reviewing the record the Board finds the criteria for 
an increased rating based on limitation of motion, 
instability, or subluxation have not been met.  There is no 
current evidence of arthritis, nor is there ankylosis.  X-
rays are within normal limits.  Accordingly, an increased 
rating is not warranted.

The Board has considered the degree of functional impairment 
caused by right knee pain as set forth in the Deluca case.  
However in view of the lack of severity of the veteran's 
complaints on examination, the range of motion findings, and 
the veteran's examiner's comments in May 2005 to the effect 
that he could detect no objective evidence of change of range 
of motion with repetition, the Board finds that a higher 
rating is not warranted.  The evidence is not equipoise as to 
warrant the application of the benefit of the doubt doctrine.  
38 C.F.R. § 4.3 (2006).  The 10 percent rating is the highest 
rating warranted.

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  The 
veteran's representative has urged, as has the veteran, that 
the right knee interferes with employment.  Here, though, the 
Board believes the regular schedular standards adequately 
describe and provide for the veteran's disability level.  
There is no evidence he has ever been frequently hospitalized 
for treatment of his right knee.  Neither does the record 
reflect marked interference with his employment.  He has 
submitted no evidence of excessive time off from work due to 
this disability or of concessions made by his employer 
because of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).


ORDER

An increased evaluation for right knee synovitis, currently 
rated as 10 percent disabling, is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


